Citation Nr: 0634526	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He was a former prisoner-of-war (POW).  He 
died in September 2001.  The appellant is advancing her 
claims as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2003, a statement of the case was issued 
in October 2003, and a substantive appeal was received in 
November 2003.  In the November 2003 substantive appeal, the 
appellant requested a Board hearing, however, she 
subsequently withdrew this request in January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant appears to be claiming VA Dependency and 
Indemnity Compensation (DIC) under the service connection for 
cause of death provisions of 38 U.S.C.A. § 1310 (West 2002).  
However, by rating decision in October 2001, the RO granted 
DIC benefits under 38 U.S.C.A. § 1318 which outlines an 
alternate means of entitlement to DIC.  In other words, the 
appellant has already been awarded DIC benefits.  
Nevertheless, it appears that entitlement to DIC under a 
cause of death approach might allow for a higher payment of 
VA burial expenses, and with this in mind the Board does not 
believe that the award of DIC under 38 U.S.C.A. § 1318 can be 
viewed as rendering the cause of death appeal moot since 
there is arguably some additional potential benefit.  See 
generally Mintz v. Brown, 6 Vet.App. 277 (1994).  

With regard to the accrued benefits claim, the Board stresses 
that in Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

At any rate, the RO last reviewed the issue on appeal in 
October 2003, at which time it issued a statement of the 
case.  However, following the RO's January 2004 certification 
of the appeal to the Board, in May 2004, additional evidence 
was submitted to the Board by the appellant.  This evidence 
includes medical records related to the veteran's death.  In 
June 2006, VA issued correspondence to the appellant with 
regard to waiver of RO preliminary review of the new 
evidence.  The VA letter indicated that if a response was not 
received, it would be assumed that she did not wish the Board 
to adjudicate the appeal at this time and the appeal would be 
sent back to the RO for review of the new evidence.  A 
response was not received from the  appellant.  Thus, a 
remand is necessary for RO review of the new evidence.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Finally, with regard to the issue of entitlement to accrued 
benefits, the Board notes that the appellant has not been 
notified of the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the appellant has been provided with the notice and 
assistance provisions of the VCAA, as it pertains to her 
claim for accrued benefits.  Additionally, the Board notes 
that during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  VA believes that the 
Dingess ruling may be applied by analogy to other cases as 
well.  Along with initial VCAA notice with regard to her 
claim for accrued benefits, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the appellant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection for the cause of the 
veteran's death is awarded, and also include an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the appellant of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant should also be 
advised to submit all pertinent evidence 
in her possession.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should review the claims 
files, to include all evidence received 
since the most recent statement of the 
case, and determine if the benefits 
sought on appeal is warranted.  If the 
benefits remain denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



